DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 10, 11, and 13-31 are pending in the application.
Applicant’s amendment to the claims, filed on March 23, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks, filed on March 23, 2022 in response to the final rejection mailed on September 30, 2021 have been fully considered.
The text of those sections of Title 35 U.S. Code and judicially created doctrine not included in the instant action can be found in a prior Office action.

Election/Restrictions
The elected species is species (1), mammal and bovine.
Claims 6 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 9, 2021.

  
Claim Interpretation
Claims 1-3 and 21-23 recite the phrase “efficiency of feed utilization”, which has been interpreted in accordance with the specification’s disclosure that “[e]fficiency of feed utilization can be calculated as the gain in body weight of the animal per the amount of feed provided” (paragraph [00101]) and “[t]he efficiency of feed utilization, also known as ‘G:F’, is the average daily gain divided by the dry matter intake per day of the animal” (paragraph [0104]).
Claims 2, 3, 22, and 23 recite the phrases “about 1% to about 25%” and “about 0.005 to about 0.03”, respectively. The specification discloses the term “about” is meant to encompass variations of ± 20%, ± 10%, ± 5%, ± 1%, ± 0.5%, or even ± 0.1% of the specified amount (p. 3, bottom). Given a broadest reasonable interpretation, the term “about” in claims 2 and 3 is interpreted in accordance with the specification as meaning variations of ± 20% of the recited numerical value. 

Claim Rejections - 35 USC § 112(b)
Claims 1-5, 7, 10, 11, 13-25, and 27-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
material”, yet the newly added limitation recites “wherein the transgenic corn plant comprises from 25% to 100% by weight of the animal feed composition”. The applicant may consider an amendment to the last two lines of claim 1 to recite (with markings to show changes made) “wherein the transgenic corn plant material comprises from 25% to 100% by weight of the animal feed composition”.

Claim Rejections - 35 USC § 112(a)
The written description rejection of claims 1-5, 7, 10, 11, 13-25, and 27-31 is withdrawn in view of the applicant’s amendment to claims 1 and 21 and the applicant’s convincing argument addressing the instant rejection. 

Claim Rejections - 35 USC § 103
Claims 1-5, 7, 10, 11, 13-25, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Leahy et al. (J. Anim. Sci. 68:490-497, 1990; cited on the IDS filed on September 7, 2020; hereafter “LEAHY”) in view of 
“Response to APHIS/BRS Review for Technical Completeness of Syngenta’s petition for a Determination of Non-regulated Status for Corn Event 3272, assigned APHIS number 05-280-01p” (January 2007; cited on the IDS filed on February 24, 2020; hereafter “RESPONSE”) and 
“Novel Food Information” (obtained from https://www.canada.ca/en/health-canada/services/food-nutrition/genetically-modified-foods-other-novel-foods/approved-
as evidenced by Lanahan et al. (WO 03/018766 A2; cited on the IDS filed on February 24, 2020; hereafter “LANAHAN”).  
As amended, claims 1-5, 7, 10, 11, and 13-20 are drawn to a method of increasing the efficiency of feed utilization for body weight gain by an animal, the method comprising feeding to said animal an animal feed composition comprising transgenic corn plant material from a transgenic corn plant or corn plant part comprising transgenic corn seeds or kernels, wherein the transgenic corn seeds or kernels comprise a recombinant α-amylase comprising an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 1 in the endosperm of the transgenic corn seeds or kernels, wherein said animal feed composition is fed to the animal in an amount effective to increase the efficiency of feed utilization by said animal as compared with a control animal not fed said animal feed composition;
wherein the transgenic corn plant comprises from 25% to 100% by weight of the animal feed composition.
As amended, claims 21-25 and 27-31 are drawn to a method of increasing the efficiency of feed utilization for body weight gain by an animal, the method comprising feeding to said animal an animal feed composition comprising transgenic corn plant material from a transgenic corn plant or corn plant part, wherein the transgenic corn plant or corn plant part comprises transgenic corn seeds or kernels comprising corn event 3272, wherein the transgenic corn seeds or kernels express a recombinant a-amylase in the endosperm of the transgenic corn seeds or kernels, and wherein said 
wherein the transgenic corn plant material comprises from 25% to 100% by weight of the animal feed composition.
Regarding claims 1, 4, 5, 16, 19, 20, 21, 24, 25, 27, 30, and 31, the reference of LEAHY discloses feeding beef heifers with corn silage supplemented with exogenous α-amylase (p. 490, Abstract; p. 491, column 1, top). According to LEAHY, during the silage-feeding phase, heifers fed silages treated with α-amylase gained more daily than heifers fed a silage without α-amylase and were more efficient in weight gain per unit of dry feed consumed and that even during the finishing phase, heifers that previously had been fed the alpha-amylase-treated silage continued to have higher weight (p. 490, abstract). LEAHY discloses that α-amylase improved feed efficiency both in the silage-feeding and finishing phases (p. 492, column 1, bottom and column 2, top). 
Regarding the limitation “wherein the transgenic corn plant material comprises from 25% to 100% by weight of the animal feed composition” in claims 1 and 21, and claims 13-15, 17, 18, 28, and 29, LEAHY discloses the average daily feed during the silage-feeding phase was 4.24 kg corn silage with α-amylase, 0.85 kg hay, and 0.54 kg soybean meal (p. 494 Table 2) (i.e., the corn silage with α-amylase was about 75% of the feed composition with the average daily weight of the feed composition being about 12 pounds). 
Regarding claims 2, 3, 22, and 23, LEAHY discloses the feed efficiency of the heifers was improved 0.149 vs 0.139 in the silage-feeding phase (i.e., improved by i.e., improved by about 10% with an increase of 0.012) (p. 492, column 1, bottom and column 2, top to bottom). 
The difference between LEAHY and the claimed invention is that LEAHY does not disclose plant material from a transgenic corn plant or corn plant part, wherein the transgenic corn plant or plant part comprises a recombinant α-amylase expressed by the transgenic corn plant or corn plant part as recited in claims 1, 7, 10, 11, and 21.
Regarding claims 1 and 21, the reference of RESPONSE teaches event 3272 corn, which recombinantly expresses AMY797E α-amylase in the endosperm (p. 3, top; p. 15, middle). RESPONSE teaches AMY797E comprises a thermostable 797GL3 α-amylase (p. 25, under the heading “amy797E (1383 bp)” and the evidentiary reference of LANAHAN is cited to show that the sequence of 797GL3 α-amylase is identical to SEQ ID NO: 1 of this application (p. 54, lines 26-28 and SEQ ID NO: 1 of LANAHAN; see Appendix A sequence alignment at pp. 18-19 of the Office action mailed on March 29, 2021). According to RESPONSE, AMY797E α-amylase is functionally homologous to other α-amylases (paragraph bridging pp. 3 and 4) and is not expected to have any impact on animal health, which conclusion is based in-part on the existing use of α-amylases as an additive to animal feed sources (p. 4, top and middle). RESPONSE teaches that event 3272 corn is nutritionally equivalent to corn from near-isogenic and commercial controls and teaches that consumption of event 3272 corn in animal feed does not pose a safety concern (p. 6, bottom). 
The reference of NOVEL FOOD INFORMATION teaches while the kernels of hybrids derived from event 3272 corn exhibited relative high levels of α-amylase, α-
Regarding claim 7, as noted above, SEQ ID NO: 1 of this application is the same as the amino acid sequence of 797GL3 a-amylase. Given that SEQ ID NO: 1 of this application is the same as the amino acid sequence of 797GL3 a-amylase, and since SEQ ID NO: 2 of this application encodes the amino acid sequence of SEQ ID NO: 1, it follows that the amino acid sequence of 797GL3 a-amylase is encoded by a nucleotide sequence having at least 95% sequence identity to the nucleotide sequence of SEQ ID NO: 2 of this application.
Regarding claims 10 and 11, RESPONSE teaches that the α-amylase of event 3272 corn comprises a C-terminal SEKDEL endoplasmic reticulum targeting sequence (p. 25, under the heading “amy797E (1383 bp)”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LEAHY, RESPONSE, and NOVEL FOOD INFORMATION to modify the method of LEAHY to use a silage comprising event 3272 corn. One would have been motivated to do this because NOVEL FOOD INFORMATION taught using event 3272 corn can be used like other field corn as a feed for livestock animals, LEAHY taught a corn silage supplemented with exogenous α-amylase resulted in improvements in feed efficiency, and NOVEL 

RESPONSE TO REMARKS: The applicant argues that while LEAHY discloses the addition of an exogenous alpha-amylase to silage, LEAHY does not disclose or suggest in planta expression of an alpha-amylase would improve the efficiency of feed utilization for body weight gain by an animal. The applicant argues that while NOVEL FOOD INFORMATION teaches addition of an alpha-amylase by in planta expression for ethanol production, there is no suggestion in the cited references that this can be extrapolated to an animal feed context. The applicant argues there is also no suggestion in the cited references that an in planta expressed alpha-amylase can replace an exogenous alpha-amylase supplement in animal feed and produce an increase in feed efficiency in the animal, and none of the cited references suggests that in planta expression of an alpha-amylase in corn material fed to an animal would increase the efficiency of feed utilization for body weight gain by the animal.
According to the applicant, the combination of LEAHY, NOVEL FOOD INFORMATION, and RESPONSE at most suggests a research plan to evaluate the effects of feeding transgenic corn plant material expressing a recombinant alpha-
There is no dispute that LEAHY taught heifers fed a composition comprising 75% corn silage treated with exogenous α-amylase improved feed efficiency and weight gain. There is also no dispute that the prior art of record taught event 3272 corn as an animal feed, taught that the kernels of hybrids derived from event 3272 corn exhibited relative high levels of alpha-amylase, and taught a method for making a silage comprising whole corn kernels. In view of the combined teachings of the prior art of record, it would have been obvious to substitute the corn in Leahy’s method with event 3272 corn with continued addition of exogenous alpha-amylase according to Leahy’s method (the claims do not exclude the addition of exogenous alpha-amylase). However, even if the claims explicitly excluded the addition of exogenous alpha-amylase, Leahy acknowledges the benefit of alpha-amylase-processed starch of corn grain to improving the digestibility and G:F of the corn grain (pp. 1 and 12). The reference of Johnson et al. (WO 2006/098952 A2; cited on the IDS filed on February 24, 2020) teaches that event 3272 corn is a self-processing transgenic corn, noting that upon expression and activation of the α-amylase, the plant or plant part processes the substrate upon which the α-amylase acts and this "self-processing" results in significant improvement in making the starch available and that methods which employ such plants and plant parts supra) and the teachings of NOVEL FOOD INFORMATION that the introduction of the thermostable α-amylase gene of event 3272 corn will replace the need to add supplemental microbially-produced amylase in the production of ethanol derived from corn, one would have recognized the application of event 3272 corn in an animal feed to replace the need to add supplemental microbially-produced amylase. In view of the combined teachings of the prior art, it is the examiner’s position that one would have had a reasonable expectation of success to modify Leahy to use a silage comprising event 3272 corn for improving feed efficiency and weight gain.  
The applicant further argues that the reference of Schoonmaker et al. (The Professional Animal Scientist 30:561-565, September 2014; cited on the IDS filed on February 24, 2020) teaches away from the present invention and would have sowed additional doubt and further reduced the possibility of any reasonable expectation of success. The applicant argues that one would have included the teachings of Schoonmaker et al. in the consideration of whether or not to feed transgenic corn material expressing a recombinant alpha-amylase and objectively would have concluded that there was no reasonable expectation of success, but at most have found it obvious to try the experiment and see what happened. According to the applicant, it would not have been at all clear to the person of ordinary skill whether the failure of Schoonmaker was due to the delivery method, the form of the feed, the inclusion rate of the transgenic corn in the animal feed, or all three factors.

upon heating (see, e.g., Johnson, supra, Example 6, beginning at p. 38) and Schoonmaker et al. does not heat the event 3272 corn prior to feeding, one would have recognized that the event 3272 corn used in Schoonmaker et al. was not self-processed to hydrolyze starch prior to feeding. In contrast to Schoonmaker et al., LEAHY’s method uses a feed composition comprising corn silage and it was known in the prior art that fermentation of properly packed silage produces a temperature up to 98 oF (see, e.g., Kung, L., “Silage Temperatures: How Hot is Too Hot?”, July 2011, 2 pages, particularly Figure 1; cited on Form PTO-892), which is within a temperature range for activating the alpha-amylase of event 3272 corn (see, e.g., Johnson, supra, Example 6, beginning at p. 38). As such, one would have expected that the alpha-amylase of ensiled event 3272 corn used in LEAHY’s method to have been self-processed to hydrolyze starch prior to feeding. Thus, in view of the differences between the feed compositions of LEAHY and Schoonmaker, one would not have looked to Schoonmaker’s result when considering modifying LEAHY to use event 3272 corn.  

The applicant’s argument is not found persuasive. There is no dispute that the applicant has reduced the claimed invention to practice and demonstrated an improvement in the efficiency of feed utilization. However, for the reasons stated above, in view of the combined teachings of the prior art of record, it is the examiner’s position that the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date.

Claim Rejections - Double Patenting
Claims 1-5, 7, 10, 11, 13-25, and 27-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6, 13, 14, 17, 19, and 22 of co-pending Application No. 16/650,526 (reference application) in view of LEAHY (supra) and as evidenced by RESPONSE (supra). 
As amended, claims 1-5, 7, 10, 11, and 13-20 are drawn to a method of increasing the efficiency of feed utilization for body weight gain by an animal, the method comprising feeding to said animal an animal feed composition comprising transgenic corn plant material from a transgenic corn plant or corn plant part comprising transgenic corn seeds or kernels, wherein the transgenic corn seeds or kernels comprise a recombinant α-amylase comprising an amino acid sequence having at least 
wherein the transgenic corn plant comprises from 25% to 100% by weight of the animal feed composition.
As amended, claims 21-25 and 27-31 are drawn to a method of increasing the efficiency of feed utilization for body weight gain by an animal, the method comprising feeding to said animal an animal feed composition comprising transgenic corn plant material from a transgenic corn plant or corn plant part, wherein the transgenic corn plant or corn plant part comprises transgenic corn seeds or kernels comprising corn event 3272, wherein the transgenic corn seeds or kernels express a recombinant a-amylase in the endosperm of the transgenic corn seeds or kernels, and wherein said animal feed composition is fed to the animal in an amount effective to increase the efficiency of feed utilization by said animal as compared with a control animal not fed said animal feed composition;
wherein the transgenic corn plant material comprises from 25% to 100% by weight of the animal feed composition.
Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1 and 21 of this application, claim 4 of the reference application recites a method of increasing the efficiency of feed utilization for milk production by a dairy animal, the method comprising feeding to the animal, in an amount effective to 
claim 13 of the reference application recites wherein the recombinant α-amylase has at least about 80% sequence identity to the amino acid sequence of SEQ ID NO:1; 
claim 17 of the reference application recites wherein the maize plant material comprises maize event 3272; and 
claim 22 of the reference application recites (in relevant part) the animal feed comprises kernels, steam flaked kernels, whole kernels, coarsely cracked kernels, high moisture corn, or any combination thereof.
Although the claims of the reference application do not recite expression of the recombinant α-amylase in the endosperm of the transgenic corn seeds or kernels, the evidentiary reference of RESPONSE teaches Event 3272 maize recombinantly expresses AMY797E α-amylase in the endosperm (p. 3, top; p. 15, middle).
Regarding claims 2, 3, 22, and 23 of this application, claim 5 of the reference application recites wherein the efficiency of feed utilization for milk production is increased by at least about 0.02.
Regarding claims 4, 5, 19, 24, 25, and 27 of this application, claim 6 of the reference application recites wherein the dairy animal is a cow. 
Regarding claim 7 of this application, claim 14 of the reference application recites (in relevant part) wherein the polynucleotide comprises a nucleotide sequence having at least 80% sequence identity to the nucleotide sequence of SEQ ID NO:2, SEQ ID NO:3.

Regarding claims 16, 20, 30, and 31 of this application, claim 22 of the reference application recites wherein the animal feed comprises pellets, grain, silage, dry-rolled kernels, steam flaked kernels, whole kernels, coarsely cracked kernels, high moisture corn, or any combination thereof, comprising the transgenic maize plant material.
The claims of the reference application do not recite: 
the transgenic plant material comprises from 25% to 100%, from 30% to 100%, from 50% to 100%, or from 25% to 90% by weight of the animal feed composition as recited in claims 1, 13-15, 21 28, and 29, and 
the animal is fed from 1 lb to 30 lbs or from 9 lbs to 21 lbs of the animal feed composition per day as recited in claims 17 and 18.
The reference of LEAHY discloses feeding heifers with corn silage supplemented with exogenous α-amylase (p. 490, Abstract; p. 491, column 1, top), which had the effect of improving feed efficiency (p. 492, column 1, bottom and column 2, top). LEAHYT discloses the average daily feed during the silage-feeding phase was 4.24 kg corn silage with α-amylase, 0.85 kg hay, and 0.54 kg soybean meal (p. 494 Table 2) (i.e., the corn silage with α-amylase was about 75% of the feed composition with the average daily weight of the feed composition being about 12 pounds). 
In view of the teachings of LEAHY, it would have been obvious to one of ordinary skill in the art before the effective filing date for the transgenic maize plant material of the claims of the reference application to be about 75% of the feed composition with the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

RESPONSE TO REMARKS: The applicant argues that this is a provisional rejection as the claims of the ‘526 application have not been allowed. The applicant states that if the claims of the ‘526 application are allowed before the claims of the present application and the rejection is maintained, Applicants will address the double patenting rejection at that time. The applicant’s remarks are acknowledged. 

Conclusion
Status of the claims:
Claims 1-7, 10, 11, and 13-31 are pending.
Claims 6 and 26 are withdrawn from consideration.
Claims 1-5, 7, 10, 11, 13-25, and 27-31 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656